                 Case 3:18-cv-06539-VC Document 30-1 Filed 01/15/19 Page 1 of 2



               KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER -# 192813
           2   rslaughter@keker.com
               ERIN E. MEYER -# 274244
           3   emeyer@keker.com
               KATHRYN BOWEN -# 312649
           4   kbowen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188
           7   Attorneys for Defendant LYFT, INC.

           8                              UNITED STATES DISTRICT COURT

           9                             NORTHERN DISTRICT OF CALIFORNIA

          10                                 SAN FRANCISCO DIVISION

          11   NATHANIEL WHITSON,                         Case No. 18-cv-06539-VC
          12                Plaintiff,                    DECLARATION OF KATHRYN BOWEN
                                                          IN SUPPORT OF LYFT, INC.'S MOTION
          13         V.                                   TO DISMISS OR STAY
          14   LYFT, INC. and DOES 1-20, inclusive,
                                                          Date:       February 21, 2019
          15                Defendant.                    Time:       10:00 a.m.
                                                          Dept.:      Courtroom 4 - 17th Floor
          16                                              Judge:      Hon. Vince Chhabria
          17                                              Date Filed: October 26, 2018
          18                                              Trial Date: Not yet set
               +------- - --- - --__J
          19

          20
          21

          22

          23
          24
          25

          26
          27

          28

                  DECLARATION OF KATHRYN BOWEN IN SUPPORT OF LYFT, INC. 'S MOTION TO DISMISS OR
                                                     STAY
                                            Case No. l 8-cv-06539-VC
1311032
                Case 3:18-cv-06539-VC Document 30-1 Filed 01/15/19 Page 2 of 2



                      I, Kathryn Bowen, declare as follows:
           2          I am an attorney licensed to practice in the State of California and before this Court. I am
           3   an associate at Keker, Van Nest & Peters, LLP, counsel of record for defendant Lyft, Inc. ("Lyft")
           4   in the above-captioned action. I have personal knowledge of the facts stated herein, and I could

           5   and would competently testify thereto if called as a witness.
           6          1.      A true and correct copy of the docket for B Olson v. Lyfi, Inc., Case No. CGC-18-
           7   566788, (the "Olson Action") as it appeared on January 11, 2019, is attached as Exhibit A.

           8          2.      A true and correct copy of the operative complaint filed in the Olson Action,

           9   without exhibits and civil coversheet, is attached as Exhibit B.
          10          I declare under penalty of pe1jury under the laws of the United States that the foregoing is
          11   true and correct, and that this declaration was executed in San Francisco, California on January
          12   15, 2019.
          13

          14                                                   By:     ��---
                                                                     KATHRYN BOWEN
          15
          16
          17
          18
          19

          20

          21

          22

          23
          24

          25
          26
          27
          28

                  DECLARATION OF KATHRYN BOWEN IN SUPPORT OF LYFT, INC'S MOTION TO DISMISS OR
                                                     STAY
                                            Case No. I 8-cv-06539-VC
1311032
